Breitel, J.
(dissenting). I dissent on the ground that the statute does not authorize credit for seniority except from the date when someone lower on the eligible list has been appointed. The fact that temporary substitutes, who have no tenure or security of position were appointed, is immaterial. This is true although no such temporary appointment could be made unless there were no persons available for appointment from the eligible list. Were this a matter of legislative intention imperfectly expressed, I would agree with the majority. However, this appears to me to be a situation where the Legislature went so far, and it is not for us to say that it should have gone further.
Dore, J. P., Cohn and Callahan, JJ., concur with Bergan, J. ; Breitel, J., dissents in opinion.
Order reversed, with $20 costs and disbursements to appellant and the motion granted consistently with the opinion herein.